—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered December 4, 2000, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in denying the defendant’s applications for further psychiatric examinations pursuant to CPL article 730 to determine his competency (see People v Tortorici, 92 NY2d 757, cert denied 528 US 834; People v Gensler, 72 NY2d 239, 244, cert denied 488 US 932; People v Bannister, 284 AD2d 404). The court properly relied upon its own observation of the defendant during the proceedings, as well as the latest psychiatric evaluation of the defendant, which was conducted three months before the commencement of the trial and found the defendant competent to stand trial, in determining that a further examination was unwarranted (see People v Morgan, 87 NY2d 878; People v Idlet, 208 AD2d 649; People v Picozzi, 106 AD2d 413). Florio, J.P., Friedmann, McGinity and Townes, JJ., concur.